DETAILED ACTION
In the amendment filed on June 9, 2022, claims 1 – 13 and 21 are pending.  Claims 14 – 20 have been canceled. Claim 21 has been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 102
The rejections of claims 19 – 20 under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant’s cancellation of the claims.

Claim(s) 1 – 6, 8 – 13 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang et al. US 2020/0411374 A1 (hereafter “Huang”).
Regarding claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 19, 20; Huang is directed to integrated circuit devices and methods of forming the same onto a workpiece [substrate] including a first metal feature in a dielectric layer [dielectric material having a second surface] (Abstract).  Huang discloses a method (Fig. 1) comprising: selectively depositing a blocking layer over the capping layer (Abstract, [0014] – [0015], selectively depositing an etch stop layer (ESL) over the workpiece ([0016]); removing the blocking layer ([0017]); and depositing a second metal feature over the workpiece such that the first metal feature is electrically coupled to the second metal feature ([0018]). The capping layer may comprise a metal such as copper [a substrate comprising a metallic material having a first surface] ([0014]); and the blocking layer is formed by blocking agents [compounds] comprised of a bulky head e.g. a nitrogen heterocyclic group and a straight hydrocarbon tail or other bulky amines ([0015]). Huang provides as example molecules ([0015]): 

5-(3-Aminophenyl) tetrazole1 [5 member aromatic ring heterocycle with a substituent 6-carbon aryl group, meeting claim 21]

    PNG
    media_image1.png
    152
    282
    media_image1.png
    Greyscale


Methimazole2 [i.e. 1-Methyl-2-mercaptoimidazole; 5 member aromatic ring heterocycle with a substituent 1 carbon alkyl group (i.e. methyl group)]

    PNG
    media_image2.png
    288
    291
    media_image2.png
    Greyscale

5-Phenyl-1H-tetrazole3 [5 member aromatic heterocycle ring with a substituent 6 carbon aryl group, meeting claim 21]

    PNG
    media_image3.png
    226
    427
    media_image3.png
    Greyscale

The etch stop layer may comprise e.g. aluminum oxide [metal oxide and dielectric material] ([0016]).
Regarding claims 12 – 13, Huang discloses that the blocking layer may be removed using a plasma of ammonia or hydrogen on the substrate ([0017]).

Claim Rejections - 35 USC § 103
The rejection of claim 7 under 35 USC § 103 in the previous Office Action is withdrawn. Applicant’s arguments concerning motivation of making a similar compound not being relevant is convincing.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach and does not reasonably suggest a method of selectively depositing a blocking layer, the method comprising exposing a substrate comprising a metallic material having a first surface and a dielectric material having a second surface blocking compounds that are 2-aminomethyl heterocycles, in the context of the other elements of the claim.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.)   Huang fails to anticipate the blocking compound disclosed by claim 1.
 
In response to the applicant's arguments, please consider the following comments.
a.) The Examiner notes that in the same paragraph 15 of Huang, the disclosed examples of blocking compounds that are deposited onto the capping layer include 5-(3-Aminophenyl) tetrazole (cited in the previous Office Action on page 7), Methimazole and 5-Phenyl-1H-tetrazole.  Thus Huang anticipates the step of depositing a blocking layer over the capping layer with a blocking compound as disclosed by claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner takes note that under a broadest reasonable interpretation, a claim limitation must be given words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  Aryl groups may refer to a phenyl group or substituted phenyl groups, as evidenced by “Illustrated Glossary of Organic Chemistry”, University of California, Los Angeles, retrieved from http://www.chem.ucla.edu/~harding/IGOC/IGOC.html (Cached April 27, 2016) . The Examiner notes that alkyl groups are interpreted to include functionalized/substituted alkyl groups to be consistent with the specification, as evidenced by original claim 7 requiring a 2-aminomethyl (substituent group) heterocycle.  
        2 Evidenced by CAS Registry. Registry Number 60-56-0
        3 Evidenced by CAS Registry. Registry Number 18039-42-4